Title: From Benjamin Franklin to Samuel Huntington, 10 August 1780
From: Franklin, Benjamin
To: Huntington, Samuel


Sir,Passy, Augt. 10. 1780
Having but just been acquainted with this Opportunity which goes directly, I have only time to write a few Lines; and only leave to send a Letter without any Pacquets of News Papers.
Count d’Estaing is gone to Spain to take the Command of the United Fleet.
The important Alliance of the Neutral Powers for the Protection of Trade, is nearly compleated It has met with some Delays & Obstructions in Holland thro’ English Influence, tho’ the Plan is more particularly to the Advantage of that State wch. subsists by Commerce & Carriage.
The Emperor is gone to Russia on a Visit to that Empress.
The Disposition of this Court towards us continues as favourable as ever; tho’ some Displeasure had lately been unluckily given to it; which perhaps will be explain’d to you by M. le Chevr de la Luzerne.
The Departure of the Supplies obtained here last Spring has met with Delays from various unforeseen Causes: Some are however gone in the Alliance: more will go in the Ariel Comme. Jones; and the rest, being the greatest part in a large Ship we have chartered. There is in all Clothing made up for 10,000 Men, 15000 Stand of Arms, 2000 Barrels of Gunpowder, some Cannon; and a good deal of Cloth &c unmade-up. I hope all will safely arrive before Winter.
The Ariel will sail next Week with my fuller Dispatches.
I have furnished Messrs Jay & Adams with the Moneys you ordered; and more since, those Sums being expended, and no Supplies arrived to them.
I have paid the Interest Bills to M. Beaumarchais.
I continue to pay punctually your Loan Interest Bills and I have to prevent their being protested, promis’d Payment of those Bills arrived in Holland drawn on Mr Laurens, who has not yet appear’d. I am anxious to support the Credit of Congress. They will not suffer me to lose my own. But if these extra Demands are multiplied upon me, & no Supplies sent, I must become a Bankrupt: For I cannot continually worry the Court for more Money.
The Privateers Black Prince & Black Princess, with Congress Commissions issued here by me, and mann’d partly with Americans, have greatly harrass’d the English Coasting Trade, having taken in 18 Months near 120 Sail. The Prince was wreck’d on this Coast, the Men saved. The Princess still reigns, and in a late Cruize of 20 Days between June 20 & July 10, took 28 Prizes, some very valuable.
I must repeat my Motion that the Congress would appoint Consuls in the principal Ports, to take care of their maritime and commercial Affairs; and beg earnestly that no more Fregates may be sent here to my Care.
Much Clamour has been made here about the Depreciation of our Money, but it is a good deal abated. I wish however to be furnish’d with authentic Informations of the Intentions of Congress relative to that Matter.
Mr Adams is gone to Holland for a few Weeks. Mr Dana remains here.

I am told Complaints are likely to be made against me by Messrs Lee & Izard & Capt Landais. If such should be laid before Congress, I wish to receive Copies of them; and knowing the Uprightness and Clearness of my own Conduct, I have no doubt of answering them to Satisfaction. I hear you have already had some Sheets of the kind from Mr Lee.
Be pleased to present my dutiful Respects to Congress, and assure them of my most faithful Services.
I have the Honour to be, with great Respect Sir Your Exy’s &ca

P.S. The Fier Rodrigue with her convoy from Virginia are all safe arrived except one Vessel that founded at Sea the Men saved.
To his Excelly. S. Huntington Esqe. President of Congress.

